FILED

UNITED STATES DISTRICT COURT MAR ~5 2020

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy
Courts for the District of Columbla

John J. Wilson, Jr.,
Petitioner,

Civil Action No. 20-387 (UNA)

Daniel J. Alfonson e/ al.,

Samet” ee ee ee

Respondents.

MEMORANDUM OPINION

Petitioner, appearing pro se, is a Florida state prisoner incarcerated in Daytona Beach,
Florida. He has filed an application to proceed in forma pauperis and a Petition for Temporary
Injunction and Restraining Order against respondents in Florida. See Pet. at 3-9 (“Procedural
History & Statement of Facts”). The Court will grant the in forma pauperis application and
dismiss the case pursuant to 28 U.S.C. § 1915A (requiring immediate dismissal of a prisoner’s
action upon a determination that the complaint fails to state a claim upon which relief may be
granted).

Temporary restraining orders and preliminary injunctions are extraordinary remedies. A
temporary restraining order can be granted without written or oral notice to the adverse party
only if “specific facts in an affidavit or a verified complaint clearly show that immediate and
irreparable injury, loss, or damage will result to the movant before the adverse party can be heard
in opposition.” Fed. R. Civ. P. 65(b)(1). “Every order granting an injunction and every
restraining order must: (A) state the reasons why it issued; (B) state its terms specifically; and

(C) describe in reasonable detail--and not by referring to the complaint or other document--the
G3 it%
ISO 4 ~ flAM

yaiquiings yg tooteltt 2.) ayer
aldmuyind Vo foivaitl at vel eed
act or acts restrained or required.” Fed. R. Civ. P. 65(d)(1). Under the local rules of this Court,
moreover,

[aJn application for a temporary restraining order shall be made in a
motion separate from the complaint. The application shall be
accompanied by a certificate of counsel, or other proof satisfactory
to the Court, stating (1) that actual notice of the time of making the
application, and copies of all pleadings and papers filed in the action
to date or to be presented to the Court at the hearing, have been
furnished to the adverse party; or (2) the efforts made by the
applicant to give such notice and furnish such copies. Except in an
emergency, the Court will not consider an ex parte application for a
temporary restraining order.

LCvR 65.1(a).

Petitioner has not submitted a separate complaint or a discernible affidavit, and he has not
otherwise complied with the local rule. Regardless, the Court cannot fashion an order based on
Petitioner’s baffling assertions in the petition, which concludes with a “Prayer for Relief”

that the F.I.S.A. Court undertakes jurisdiction based on the National
Security issues at stake, and enters judgment: Granting [among other
relief] . . . a declaration of [Petitioner’s] covert participation and
employment in Federally sanctioned and mandated ‘special access’
intelligence program codenamed: Duke Magog . . . and that the acts
& omissions described herein violate provisions of the Logan Act,
and violate Plaintiffs Rights under the Florida and US.
Constitutions[.]
Pet. at 13-14. Accordingly, this case will be dismissed with prejudice. See Firestone v.
Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A dismissal with prejudice is warranted upon

determining “that ‘the allegation of other facts consistent with the challenged pleading could not

possibly cure the deficiency.’”) (quoting Jarrell v. United States Postal Serv., 753 F.2d 1088,
1091 (D.C. Cir. 1985) (other citation omitted)). A separate order accompanies this

Memorandum Opinion.

   

Date: March o , 2020 ted States District Judge
: ‘
‘aay

£ Sfx:

a